
	
		II
		109th CONGRESS
		2d Session
		S. 3595
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2006
			Ms. Collins (for
			 herself, Mr. Lieberman, and
			 Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish
		  the United States Emergency Management Authority, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the United States Emergency Management
			 Authority Act of 2006.
		2.United States
			 Emergency Management AuthorityTitle V of the Homeland Security Act of 2002
			 (6 U.S.C. 311 et seq.) is amended by—
			(1)striking the
			 title heading and inserting the following:
				
					VNational
				preparedness and
				response
					;
			(2)striking sections
			 501 through 503;
			(3)striking sections
			 506 and 507;
			(4)redesignating
			 sections 504, 505, 508, and 509 as sections 519, 520, 521, and 522,
			 respectively;
			(5)redesignating
			 section 510 (relating to procurement of security countermeasures for the
			 strategic national stockpile) as section 523;
			(6)redesignating
			 section 510 (relating to urban and other high risk area communications
			 capabilities) as section 524; and
			(7)inserting before
			 section 519, as so redesignated by this section, the following:
				
					501.DefinitionsIn this title—
						(1)the term
				all-hazards-plus means an approach to preparedness, response,
				recovery, and mitigation that emphasizes the development of capabilities that
				are common to natural and man-made disasters, while also including the
				development of capabilities that are uniquely relevant to specific types of
				disasters;
						(2)the term Authority means the
				United States Emergency Management Authority established under section
				502;
						(3)the term
				Administrator means the Administrator of the Authority;
						(4)the term
				Federal coordinating officer means a Federal coordinating officer
				as described in section 302 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5143);
						(5)the term
				National Advisory Council means the National Advisory Council on
				Emergency Preparedness and Response established under section 508;
						(6)the term
				National Incident Management System means the National Incident
				Management System as described in the National Response Plan;
						(7)the term
				National Response Plan means the National Response Plan prepared
				under Homeland Security Presidential Directive 5 or any presidential directive
				meant to replace or augment that directive;
						(8)the term
				Nuclear Incident Response Team means a resource that
				includes—
							(A)those entities of
				the Department of Energy that perform nuclear or radiological emergency support
				functions (including accident response, search response, advisory, and
				technical operations functions), radiation exposure functions at the medical
				assistance facility known as the Radiation Emergency Assistance Center/Training
				Site (REAC/TS), radiological assistance functions, and related functions;
				and
							(B)those entities of
				the Environmental Protection Agency that perform such support functions
				(including radiological emergency response functions) and related
				functions;
							(9)the term
				Regional Advisory Council means a Regional Advisory Council on
				Preparedness and Response established under section 503;
						(10)the term
				Regional Administrator means a Regional Administrator for
				Preparedness and Response appointed under section 507;
						(11)the term
				Regional Office means a Regional Office established under section
				507; and
						(12)the term
				surge capacity means the ability to rapidly and substantially
				increase the provision of search and rescue capabilities, food, water,
				medicine, shelter and housing, medical care, evacuation capacity, staffing,
				including disaster assistance employees, and other resources necessary to save
				lives and protect property during a catastrophic incident, or other natural or
				man-made disaster.
						502.United States
				Emergency Management Authority
						(a)In
				generalThere is established
				in the Department the United States Emergency Management Authority, headed by
				an Administrator.
						(b)MissionThe
				mission of the Authority is to—
							(1)lead the Nation’s
				efforts to prepare for, respond to, recover from, and mitigate the risks of
				natural and man-made disasters, including catastrophic incidents;
							(2)partner with
				State and local governments and emergency response providers, with other
				Federal agencies, with the private sector, and with nongovernmental
				organizations to build a national system of emergency management that can
				effectively and efficiently utilize the full measure of the Nation’s resources
				to respond to a catastrophic incident or other natural or man-made
				disaster;
							(3)develop a Federal
				response capability that, when necessary and appropriate, can act effectively,
				rapidly, and proactively to deliver assistance essential to saving lives or
				protecting or preserving property or public health and safety in a natural or
				man-made disaster;
							(4)fuse the
				Department’s emergency response, preparedness, recovery, mitigation, and
				critical infrastructure assets into a new, integrated organization that can
				effectively confront the challenges of a natural or man-made disaster;
							(5)develop and
				maintain robust Regional Offices that will work with State and local
				governments and emergency response providers to identify and address regional
				priorities;
							(6)under the
				leadership of the Secretary, coordinate with the Commandant of the Coast Guard,
				the Director of Customs and Border Protection, the Director of Immigration and
				Customs Enforcement, and the National Operations Center, and other agencies and
				offices in the Department to take full advantage of the substantial range of
				resources in the Department that can be brought to bear in preparing for and
				responding to a natural or man-made disaster;
							(7)carry out the
				provisions of the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5121 et seq.);
							(8)provide funding,
				training, exercises, technical assistance, planning, and other assistance, to
				build local, State, regional, and national capabilities, including
				communications capabilities, necessary to respond to a potential natural or
				man-made disaster;
							(9)implement an
				all-hazards-plus strategy for preparedness that places priority on building
				those common capabilities necessary to respond to both terrorist attacks and
				natural disasters while also building the unique capabilities necessary to
				respond to specific types of incidents that pose the greatest risk to our
				Nation; and
							(10)promote, plan
				for, and facilitate the security of critical infrastructure and key resources,
				including cyber infrastructure, against a natural or man-made disaster, and the
				post-disaster restoration of such critical infrastructure and key
				resources.
							(c)Administrator
							(1)In
				generalThe Administrator shall be appointed by the President, by
				and with the advice and consent of the Senate.
							(2)QualificationsThe
				Administrator shall have not less than 5 years of executive leadership and
				management experience in the public or private sector and a demonstrated
				ability to manage a substantial staff and budget.
							(3)ReportingThe
				Administrator shall report to the Secretary, without being required to report
				through any other official of the Department.
							(4)Principal
				advisor on Emergency Preparedness and Response
								(A)In
				GeneralThe Administrator is the principal emergency preparedness
				and response advisor to the President, the Homeland Security Council, and the
				Secretary.
								(B)Advice and
				recommendations
									(i)In
				generalIn presenting advice with respect to any matter to the
				President, the Homeland Security Council, or the Secretary, the Administrator
				shall, as the Administrator considers appropriate, inform the President, the
				Homeland Security Council, or the Secretary, as the case may be, of the range
				of emergency mitigation, preparedness, response, and recovery options with
				respect to that matter.
									(ii)Advice on
				requestThe Administrator, as an emergency preparedness and
				response advisor, shall provide advice to the President, the Homeland Security
				Council, or the Secretary on a particular matter when the President, the
				Homeland Security Council, or the Secretary requests such advice.
									(iii)Recommendations
				to CongressAfter informing the Secretary, the Administrator may
				make such recommendations to Congress relating to emergency preparedness and
				response as the Administrator considers appropriate.
									(C)Retention of
				AuthorityNothing in this paragraph shall be construed as
				affecting the authority of the Secretary under this Act.
								503.Authorities and
				responsibilities
						(a)In
				generalThe Administrator shall provide Federal leadership
				necessary to prepare for and respond to a natural or man-made disaster,
				including—
							(1)carrying out the
				mission to reduce the loss of life and property and protect the Nation from all
				hazards by leading and supporting the Nation in a comprehensive, risk-based
				emergency preparedness and response program of—
								(A)mitigation, by
				taking sustained actions to reduce or eliminate long-term risk to people and
				property from hazards and their effects;
								(B)preparedness, by
				planning, training, and building the emergency preparedness and response
				workforce to prepare effectively for, mitigate against, respond to, and recover
				from any hazard;
								(C)response, by
				conducting emergency operations to save lives and property through positioning
				emergency equipment, personnel, and supplies, through evacuating potential
				victims, through providing food, water, shelter, and medical care to those in
				need, and through restoring critical public services;
								(D)recovery, by
				rebuilding communities so individuals, businesses, and governments can function
				on their own, return to normal life, and protect against future hazards;
				and
								(E)critical
				infrastructure protection, by establishing an inventory of, and protections
				for, public and private sector critical infrastructure, including cyber and
				communications assets;
								(2)increasing
				efficiencies, by coordinating efforts relating to mitigation, preparedness,
				response, recovery, and infrastructure protection;
							(3)helping to ensure
				the effectiveness of emergency response providers in responding to a natural or
				man-made disaster;
							(4)providing the
				Federal Government's response to a natural or man-made disaster,
				including—
								(A)managing such
				response;
								(B)directing the
				Domestic Emergency Support Team, the National Disaster Medical System, and
				(when operating as an organizational unit of the Department under this title)
				the Nuclear Incident Response Team;
								(C)overseeing the
				Metropolitan Medical Response System; and
								(D)coordinating
				other Federal response resources, including requiring deployment of the
				Strategic National Stockpile, in the event of a natural or man-made
				disaster;
								(5)working with
				Federal, State, and local government personnel, agencies, and authorities to
				build a comprehensive national incident management system to respond to a
				natural or man-made disaster;
							(6)with respect to
				the Nuclear Incident Response Team (regardless of whether it is operating as an
				organizational unit of the Department under this title)—
								(A)establishing
				standards and certifying when those standards have been met;
								(B)conducting joint
				and other exercises and training and evaluating performance; and
								(C)providing funds
				to the Department of Energy and the Environmental Protection Agency, as
				appropriate, for homeland security planning, exercises and training, and
				equipment;
								(7)helping to ensure
				that emergency response providers acquire interoperable and sustainable
				technology;
							(8)assisting the
				President in carrying out the functions under the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
							(9)administering
				homeland security emergency management, first responder, and other preparedness
				grants;
							(10)monitoring,
				evaluating, and ensuring the readiness of each emergency support function under
				the National Response Plan;
							(11)coordinating
				with the National Advisory Council;
							(12)ensuring the
				protection of critical infrastructure by—
								(A)carrying out the
				responsibilities under paragraphs (2) through (6) of section 201(d);
								(B)helping ensure
				the protection and resiliency of key resources and critical infrastructure,
				including cyber infrastructure, against a natural or man-made disaster;
				and
								(C)planning for,
				assisting with, and facilitating, the restoration of key resources and critical
				infrastructure, including cyber infrastructure, in the event of a natural or
				man-made disaster;
								(13)establishing in
				each Regional Office a Regional Advisory Council on Preparedness and Response,
				to advise the Regional Administrator of that Regional Office on emergency
				preparedness and response issues specific to the region; and
							(14)otherwise
				carrying out the mission of the Authority as described in section
				502(b).
							(b)Additional
				responsibilities related to catastrophic incidents
							(1)In
				generalThe Administrator, in consultation with the Secretary and
				other senior Department officials, shall develop a national emergency
				management system that is capable of responding to catastrophic
				incidents.
							(2)Identification
				of resources
								(A)In
				generalThe Administrator shall develop and submit to Congress
				annually an estimate of the resources of the Authority and other Federal
				agencies needed for and devoted specifically to developing local, State, and
				national capabilities necessary to respond to a catastrophic incident.
								(B)ContentsEach
				estimate under subparagraph (A) shall include the resources both necessary for
				and devoted to—
									(i)planning;
									(ii)training and
				exercises;
									(iii)Regional Office
				enhancements;
									(iv)staffing,
				including for surge capacity during a catastrophic event;
									(v)additional
				logistics capabilities;
									(vi)other
				responsibilities under the Catastrophic Incident Annex of the National Response
				Plan; and
									(vii)State and local
				catastrophic preparedness.
									(c)All-hazards-plus
				approachIn carrying out this section, the Administrator shall
				implement an all-hazards-plus strategy that places priority on building those
				common capabilities necessary to prepare for, respond to, recover from, and
				mitigate the risks of terrorist attacks and natural disasters, while also
				building the unique capabilities necessary to prepare for, respond to, recover
				from, and mitigate the risks of specific types of incidents that pose the
				greatest risk to the Nation.
						504.Authority
				componentsThere are
				transferred to the Authority the following:
						(1)The Federal
				Emergency Management Agency, including the functions of the Under Secretary for
				Federal Emergency Management relating thereto.
						(2)The Directorate
				of Preparedness, as constituted on June 1, 2006, including the functions of the
				Under Secretary for Emergency Preparedness relating to the Directorate, as
				constituted on that date.
						505.Preserving the
				United States Emergency Management Authority
						(a)Distinct
				entityThe Authority shall be maintained as a distinct entity
				within the Department.
						(b)ReorganizationSection
				872 shall not apply to the Authority, including any function or organizational
				unit of the Authority.
						(c)Prohibition on
				changes to missions
							(1)In
				generalThe Secretary may not substantially or significantly
				reduce the authorities, responsibilities, or functions of the Authority or the
				capability of the Authority to perform those responsibilities, except as
				otherwise specifically provided in an Act enacted after the date of enactment
				of the United States Emergency Management
				Authority Act of 2006.
							(2)Certain
				transfers prohibitedNo asset, function or mission of the
				Authority may be diverted to the principal and continuing use of any other
				organization, unit, or entity of the Department, except for details or
				assignments that do not reduce the capability of the Authority to perform its
				missions.
							506.Directors
						(a)In
				generalThere shall be in the
				Authority a Director for Preparedness and a Director for Response and Recovery,
				each of whom shall be appointed by the President, by and with the advice and
				consent of the Senate, and shall report to the Administrator.
						(b)Qualifications
							(1)In
				generalA Director shall have—
								(A)not less than 5
				years of—
									(i)executive
				leadership and management experience in the public or private sector;
				and
									(ii)significant
				experience in crisis management or another relevant field; and
									(B)a demonstrated
				ability to manage a substantial staff and budget.
								(2)Concurrent
				experienceService during any period of time may be used in
				meeting the requirements under both clause (i) and (ii) of paragraph
				(1)(A).
							(c)Initial
				DirectorsThe individual serving as the Under Secretary for
				Emergency Preparedness and the individual serving as the Under Secretary for
				the Federal Emergency Management Agency on the effective date of the United
				States Emergency Management Authority Act of 2006 may serve as the Director for
				Preparedness and the Director of Response and Recovery, respectively, until a
				Director for Preparedness or a Director of Response and Recovery, as the case
				may be, is appointed under subsection (a).
						507.Regional
				Offices
						(a)In
				General
							(1)Regional
				OfficesThe Administrator shall establish 10 Regional Offices of
				the Authority.
							(2)Additional
				OfficeIn additon to the Regional Offices established under
				paragraph (1), the Administrator may designate the Office for National Capital
				Region Coordination under section 882 as a Regional Office.
							(b)Management of
				Regional Offices
							(1)Regional
				administratorEach Regional Office shall be headed by a Regional
				Administrator for Preparedness and Response, who shall be appointed by the
				Secretary. Each Regional Administrator for Emergency Preparedness and Response
				shall report directly to the Administrator.
							(2)QualificationsEach
				Regional Office shall be headed by an individual in the Senior Executive
				Service qualified to act as a senior Federal coordinating officer to provide
				strategic oversight of incident management when needed.
							(c)Responsibilities
							(1)In
				generalThe Regional Administrator shall work in partnership with
				State and local governments, emergency managers, emergency response providers,
				medical providers, the private sector, nongovernmental organizations,
				multijurisdictional councils of governments, and regional planning commissions
				and organizations in the geographical area served by the Regional Office to
				carry out the responsibilities of a Regional Administrator under this
				section.
							(2)ResponsibilitiesThe
				responsibilities of a Regional Administrator include—
								(A)ensuring
				effective, coordinated, and integrated regional preparedness, mitigation,
				response, and recovery activities and programs for natural and man-made
				disasters (including planning, training, exercises, and professional
				development);
								(B)coordinating and
				integrating regional preparedness, mitigation, response, and recovery
				activities and programs for natural and man-made disasters (including planning,
				training, exercises, and professional development), which shall include—
									(i)providing
				regional and interstate planning assistance;
									(ii)organizing, in
				consultation with the Administrator, regional training and exercise
				programs;
									(iii)providing
				support and coordination officers for State and local government training and
				exercises;
									(iv)participating in
				emergency preparedness and planning activities by State, regional, and local
				governments;
									(v)assisting in the
				development of regional capabilities needed for a national catastrophic
				response system; and
									(vi)helping to
				coordinate and develop interstate agreements;
									(C)establishing and
				overseeing 1 or more strike teams within the region under subsection (e), which
				shall serve as the focal point of the Federal Government’s initial response
				efforts for a natural or man-made disaster within that region, and otherwise
				building Federal response capabilities to respond to a natural or man-made
				disaster within that region;
								(D)working with the
				private sector to assess weaknesses in critical infrastructure protection in
				the region and to design and implement programs to address those
				weaknesses;
								(E)coordinating all
				activities conducted under this section with other Federal departments and
				agencies; and
								(F)performing such
				other duties relating to such responsibilities as the Administrator may
				require.
								(d)Area
				officesThe Administrator shall establish an Area Office for the
				Pacific and an Area Office for the Caribbean, as components in the appropriate
				Regional Offices.
						(e)Regional office
				strike teams
							(1)EstablishmentIn
				coordination with other relevant Federal agencies, each Regional Administrator
				shall establish multi-agency strike teams that shall consist of—
								(A)a designated
				Federal coordinating officer;
								(B)personnel trained
				in incident management;
								(C)public affairs,
				response and recovery, and communications support personnel;
								(D)a defense
				coordinating officer;
								(E)liaisons to other
				Federal agencies;
								(F)such other
				personnel as the Administrator or Regional Administrator determines
				appropriate; and
								(G)individuals from
				the agencies with primary responsibility for each of the emergency support
				functions in the National Response Plan, including the following:
									(i)Transportation.
									(ii)Communications.
									(iii)Public works
				and engineering.
									(iv)Emergency
				management.
									(v)Mass care.
									(vi)Housing and
				human services.
									(vii)Public health
				and medical services.
									(viii)Urban search
				and rescue.
									(ix)Public safety
				and security.
									(x)External
				affairs.
									(2)Location of
				membersThe members of each Regional Office strike team,
				including representatives from agencies other than the Department, shall be
				based primarily at the Regional Office that corresponds to that strike
				team.
							(3)CoordinationEach
				Regional Office strike team shall coordinate the training and exercises of that
				strike team with the State and local governments and private sector and
				nongovernmental entities which the strike team shall support when a natural or
				man-made disaster occurs.
							(4)PreparednessEach
				Regional Office strike team shall be trained, equipped, and staffed to be well
				prepared to respond to natural and man-made disasters, including catastrophic
				incidents.
							(5)Authorization
				of AppropriationsThere are authorized to be appropriated such
				sums as necessary to carry out this subsection.
							508.National
				Advisory Council on Emergency Preparedness and Response
						(a)EstablishmentNot
				later than 60 days after the date of enactment of the
				United States Emergency Management Authority
				Act of 2006, the Secretary shall establish an advisory body under
				section 871(a), to be known as the National Advisory Council on Emergency
				Preparedness and Response.
						(b)ResponsibilitiesThe
				National Advisory Council shall advise the Administrator on all aspects of
				emergency preparedness and response.
						(c)Membership
							(1)In
				generalThe members of the National Advisory Council shall be
				appointed by the Administrator, and shall, to the extent practicable, represent
				a geographic (including urban and rural) and substantive cross section of State
				and local government officials and emergency managers, and emergency response
				providers, from State and local governments, the private sector, and
				nongovernmental organizations, including as appropriate—
								(A)members selected
				from the emergency preparedness and response fields, including fire service,
				law enforcement, hazardous materials response, emergency medical services, and
				emergency preparedness and response personnel;
								(B)health
				scientists, emergency and inpatient medical providers, and public health
				professionals;
								(C)experts
				representing standards setting organizations;
								(D)State and local
				government officials with expertise in terrorism preparedness and emergency
				preparedness and response;
								(E)elected State and
				local government executives;
								(F)experts in public
				and private sector infrastructure protection, cybersecurity, and
				communications;
								(G)representatives
				of the disabled and other special needs populations; and
								(H)such other
				individuals as the Administrator determines to be appropriate.
								(d)Applicability
				of Federal Advisory Committee
				Act
							(1)In
				generalNotwithstanding section 871(a) and subject to paragraph
				(2), the Federal Advisory Committee
				Act (5 U.S.C. App.), including subsections (a), (b), and (d) of
				section 10 of such Act, and section 552b(c) of title 5, United States Code,
				shall apply to the Advisory Council.
							(2)TerminationSection
				14(a)(2)(B) of the Federal Advisory Committee
				Act (5 U.S.C. App.) shall not apply to the Advisory Council.
							509.National
				Incident Management System Integration Center
						(a)In
				GeneralThere is in the Authority a National Incident Management
				System Integration Center.
						(b)Responsibilities
							(1)In
				generalThe Administrator, through the National Incident
				Management System Integration Center, and in consultation with other Federal
				departments and agencies and the National Advisory Council, shall ensure
				ongoing management and maintenance of the National Incident Management System,
				the National Response Plan, any other document or tool in support of Homeland
				Security Presidential Directive 5, or any other Homeland Security Presidential
				Directive relating to incident management and response.
							(2)Specific
				responsibilitiesThe National Incident Management System
				Integration Center shall—
								(A)periodically
				review, and revise, as appropriate, the National Incident Management System and
				the National Response Plan;
								(B)review other
				matters relating to the National Incident Management System and the National
				Response Plan, as the Administrator may require;
								(C)develop and
				implement a national program for National Incident Management System and
				National Response Plan education and awareness;
								(D)oversee all
				aspects of the National Incident Management System, including the development
				of compliance criteria and implementation activities at Federal, State, and
				local government levels;
								(E)provide guidance
				and assistance to States and local governments and emergency response
				providers, in adopting the National Incident Management System; and
								(F)perform such
				other duties relating to such responsibilities as the Administrator may
				require.
								510.National
				Operations Center
						(a)DefinitionIn
				this section, the term situational awareness means information
				gathered from a variety of sources that, when communicated to emergency
				preparedness and response managers and decision makers, can form the basis for
				incident management decisionmaking.
						(b)EstablishmentThere is established in the Department a
				National Operations Center.
						(c)PurposeThe
				purposes of the National Operations Center are to—
							(1)coordinate the
				national response to any natural or man-made disaster, as determined by the
				Secretary;
							(2)provide
				situational awareness and a common operating picture for the entire Federal
				Government, and for State and local governments as appropriate, for an event
				described in paragraph (1);
							(3)collect and
				analyze information to help deter, detect, and prevent terrorist acts;
							(4)disseminate
				terrorism and disaster-related information to Federal, State, and local
				governments;
							(5)ensure that
				critical terrorism and disaster-related information reaches government
				decision-makers; and
							(6)perform such
				other duties as the Secretary may require.
							(d)ResponsibilitiesThe
				National Operations Center shall carry out the responsibilities of the Homeland
				Security Operations Center, the National Response Coordination Center, and the
				Interagency Incident Management Group, as constituted on the date of enactment
				of the United States Emergency Management
				Authority Act of 2006.
						511.Chief Medical
				Officer
						(a)In
				GeneralThere is in the Authority a Chief Medical Officer, who
				shall be appointed by the President, by and with the advice and consent of the
				Senate. The Chief Medical Officer shall report directly to the
				Administrator.
						(b)QualificationsThe
				individual appointed as Chief Medical Officer shall possess a demonstrated
				ability in and knowledge of medicine and public health.
						(c)ResponsibilitiesThe
				Chief Medical Officer shall have the primary responsibility within the
				Department for medical issues related to natural and man-made disasters,
				including—
							(1)serving as the
				principal advisor to the Secretary and the Administrator on medical and public
				health issues;
							(2)coordinating the
				biosurveillance and detection activities of the Department;
							(3)ensuring internal
				and external coordination of all medical preparedness and response activities
				of the Department, including training, exercises, and equipment support;
							(4)serving as the
				Department’s primary point of contact with the Department of Agriculture, the
				Department of Defense, the Department of Health and Human Services, the
				Department of Transportation, the Department of Veterans Affairs, and other
				Federal departments or agencies, on medical and public health issues;
							(5)serving as the
				Department’s primary point of contact for State and local government, the
				medical community, and others within and outside the Department, with respect
				to medical and public health matters;
							(6)discharging, in
				coordination with the Under Secretary for Science and Technology, the
				responsibilities of the Department related to Project Bioshield;
							(7)establishing
				doctrine and priorities for the National Disaster Medical System, consistent
				with the National Response Plan and the National Incident Management System,
				supervising its medical components, and exercising predeployment operational
				control, including—
								(A)determining
				composition of the teams;
								(B)overseeing
				credentialing of the teams; and
								(C)training
				personnel of the teams;
								(8)establishing
				doctrine and priorities for the Metropolitan Medical Response System,
				consistent with the National Response Plan and the National Incident Management
				System;
							(9)managing the
				Metropolitan Medical Response System, including developing and overseeing
				standards, plans, training, and exercises and coordinating with the Office of
				Grants and Training on the use and distribution of Metropolitan Medical
				Response grants;
							(10)assessing and
				monitoring long-term health issues of emergency managers and emergency response
				providers;
							(11)developing and
				updating, in consultation with the Secretary of Health and Human Services,
				guidelines for State and local governments for medical response plans for
				chemical, biological, radiological, nuclear, or explosive weapon
				attacks;
							(12)developing, in
				consultation with the Secretary of Health and Human Services, appropriate
				patient tracking capabilities to execute domestic patient movement and
				evacuations, including a system that has the capacity of electronically
				maintaining and transmitting the health information of hospital
				patients;
							(13)establishing and
				providing oversight for the Department’s occupational health and safety
				program, including workforce health; and
							(14)performing such
				other duties relating to such responsibilities as the Secretary or the
				Administrator may require.
							(d)Long-Term
				Health Assessment ProgramThe Chief Medical Officer, in
				consultation with the Director of the National Institute for Occupational
				Safety and Health, shall establish a program to assess, monitor, and study the
				health and safety of emergency managers and emergency response providers,
				following Incidents of National Significance declared by the Secretary under
				the National Response Plan.
						512.Public and
				community preparednessThe
				Administrator shall promote public and community preparedness.
					513.SAVER
				Program
						(a)In
				generalIn the Department there is a System Assessment and
				Validation for Emergency Responders Program to provide impartial evaluations of
				emergency response equipment and systems.
						(b)RequirementsThe
				program established under subsection (a) shall—
							(1)provide
				impartial, practitioner relevant, and operationally oriented assessments and
				validations of emergency response provider equipment and systems that have not
				already been third-party certified to a standard adopted by the Department,
				including—
								(A)commercial,
				off-the-shelf emergency response provider equipment and systems in all
				equipment list categories of the Standardized Equipment List published by the
				Interagency Board for Equipment Standardization and Interoperability;
				and
								(B)such other
				equipment or systems as the Secretary determines are appropriate;
								(2)provide
				information that enables decision-makers and emergency response providers to
				better select, procure, use, and maintain emergency response provider equipment
				or systems;
							(3)assess and
				validate the performance of products within a system and subsystems; and
							(4)provide
				information and feedback to emergency response providers through the Responder
				Knowledge Base of the National Memorial Institute for the Prevention of
				Terrorism, or other appropriate forum.
							(c)Assessment and
				validation processThe assessment and validation of emergency
				response provider equipment and systems shall use multiple evaluation
				techniques, including—
							(1)operational
				assessments of equipment performance on vehicle platforms;
							(2)technical
				assessments on a comparative basis of system component performance across makes
				and models under controlled conditions; and
							(3)integrative
				assessments on an individual basis of system component interoperability and
				compatibility with other system components.
							(d)Personal
				protective equipmentTo the extent practical, the assessment and
				validation of personal protective equipment under this section shall be
				conducted by the National Personal Protective Technology Laboratory of the
				National Institute for Occupational Safety and Health.
						514.National
				Search and Rescue Response System
						(a)National Search
				and Rescue Response SystemThere is established in the Authority
				an emergency response system known as the National Search and Rescue Response
				System that provides a national network of standardized search and rescue
				resources to assist State and local governments in responding to any natural or
				man-made disaster.
						(b)Administration
				of the System
							(1)Task force
				participationThe Administrator shall select eligible search and
				rescue teams that are sponsored by State and local government entities to
				participate as task forces in the National Search and Rescue Response System.
				The Administrator shall determine the criteria for such participation.
							(2)Agreements with
				sponsoring agenciesThe Administrator shall enter into an
				agreement with the State or local government entity that sponsors each search
				and rescue team selected under paragraph (1) with respect the team’s
				participation as a task force in the National Search and Rescue Response
				System.
							(3)Management and
				technical teamsThe Administrator shall maintain such management
				and other technical teams as are necessary to administer the National Search
				and Rescue Response System.
							515.Metropolitan
				Medical Response System
						(a)In
				GeneralThere is in the Authority a Metropolitan Medical Response
				System. Under the Metropolitan Medical Response System, the Assistant Secretary
				for Grants and Planning, in coordination with the Chief Medical Officer, shall
				administer grants to develop, maintain, and enhance medical preparedness
				systems that are capable of responding effectively to a public health crisis or
				mass-casualty event caused by a natural or man-made disaster.
						(b)Use of
				FundsThe Metropolitan Medical Response System shall make grants
				to local governments to enhance any of the following activities:
							(1)Medical surge
				capacity.
							(2)Mass
				prophylaxis.
							(3)Chemical,
				biological, radiological, nuclear, and explosive detection, response, and
				decontamination capabilities.
							(4)Emergency
				communications capabilities.
							(5)Information
				sharing and collaboration capabilities.
							(6)Regional
				collaboration.
							(7)Triage and
				pre-hospital treatment.
							(8)Medical supply
				management and distribution.
							(9)Fatality
				management.
							(10)Such other
				activities as the Secretary may provide.
							516.Emergency
				Management Assistance Compact authorization
						(a)In
				GeneralThe Secretary, acting through the Administrator, may make
				grants for the purposes of administering and improving the Emergency Management
				Assistance Compact consented to by the Joint Resolution entitled Joint
				Resolution granting the consent of Congress to the Emergency Management
				Assistance Compact (Public Law 104–321; 110 Stat. 3877).
						(b)UsesA
				grant under this section shall be used to—
							(1)carry out
				recommendations identified in after-action reports for the 2004 and 2005
				hurricane season issued under the Emergency Management Assistance
				Compact;
							(2)coordinate with
				the Department and other Federal Government agencies;
							(3)coordinate with
				State and local government entities and their respective national
				associations;
							(4)assist State and
				local governments with credentialing emergency response providers and the
				typing of emergency response resources; or
							(5)administer the
				operations of the Emergency Management Assistance Compact.
							(c)Authorization
				of AppropriationsThere are authorized to be appropriated to the
				Secretary to carry out this section $4,000,000 for each of fiscal years 2007
				through 2010. Amounts appropriated under this section shall remain available
				for 3 fiscal years after the date on which such funds are appropriated.
						517.Office for the
				Prevention of Terrorism
						(a)EstablishmentThere
				is established in the Department an Office for the Prevention of Terrorism,
				which shall be headed by a Director.
						(b)Director
							(1)ReportingThe
				Director of the Office for the Prevention of Terrorism shall report directly to
				the Secretary.
							(2)QualificationsThe
				Director of the Office for the Prevention of Terrorism shall have an
				appropriate background with experience in law enforcement, intelligence, or
				other anti-terrorist functions.
							(c)Assignment of
				personnel
							(1)In
				generalThe Secretary shall assign to the Office for the
				Prevention of Terrorism permanent staff and other appropriate personnel
				detailed from other components of the Department to carry out the
				responsibilities under this section.
							(2)LiaisonsThe
				Secretary shall designate senior employees from each component of the
				Department that has significant antiterrorism responsibilities to act a liaison
				between that component and the Office for the Prevention of Terrorism.
							(d)ResponsibilitiesThe
				Director of the Office for the Prevention of Terrorism shall—
							(1)coordinate policy
				and operations between the Department and State and local government agencies
				relating to preventing acts of terrorism within the United States;
							(2)serve as a
				liaison between State and local law enforcement agencies and the
				Department;
							(3)in coordination
				with the Office of Intelligence, develop better methods for the sharing of
				intelligence with State and local law enforcement agencies;
							(4)coordinate with
				the Office of Grants and Training to ensure that homeland security grants to
				State and local government agencies are adequately focused on terrorism
				prevention activities; and
							(5)coordinate with
				the Authority, the Department of Justice, the National Institute of Justice,
				law enforcement organizations, and other appropriate entities to develop
				national voluntary consensus standards for training and personal protective
				equipment to be used in a tactical environment by law enforcement
				officers.
							(e)Pilot
				project
							(1)In
				generalThe Director of the Office for the Prevention of
				Terrorism, in coordination with the Director for Response, shall establish a
				pilot project to determine the efficacy and feasibility of establishing law
				enforcement deployment teams.
							(2)FunctionThe
				law enforcement deployment teams participating in the pilot program under this
				subsection shall form the basis of a national network of standardized law
				enforcement resources to assist State and local governments in responding to a
				natural or man-made disaster.
							(f)ConstructionNothing
				in this section may be construed to effect the roles or responsibilities of the
				Department of Justice.
						518.Department
				officials
						(a)Cybersecurity
				and telecommunicationsThere
				is in the Department an Assistant Secretary for Cybersecurity and
				Telecommunications.
						(b)United States
				Fire AdministrationThe
				Administrator of the United States Fire Administration shall have a rank
				equivalent to an assistant secretary of the
				Department.
						.
			3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act
			 and the amendments made by this Act.
		4.Technical and
			 conforming amendments
			(a)Executive
			 schedule
				(1)AdministratorSection
			 5313 of title 5, United States Code, is amended by adding at the end the
			 following:
					
						Administrator
				of the United States Emergency Management
				Authority.
						.
				(2)DirectorsSection
			 5314 of title 5, United States Code, is amended by adding at the end the
			 following:
					
						Directors,
				United States Emergency Management
				Authority.
						.
				(3)FEMA
			 officers
					(A)Federal
			 Insurance AdministratorSection 5315 of title 5, United States
			 Code, is amended by striking Federal Insurance Administrator, Federal
			 Emergency Management Agency..
					(B)Inspector
			 GeneralSection 5315 of title 5, United States Code, is amended
			 by striking Inspector General, Federal Emergency Management
			 Agency..
					(C)Chief
			 Information OfficerSection 5315 of title 5, United States Code,
			 is amended by striking Chief Information Officer, Federal Emergency
			 Management Agency..
					(b)Officers of the
			 departmentSection 103(a) of the Homeland Security Act of 2002 (6
			 U.S.C. 113(a)) is amended—
				(1)by striking
			 paragraph (5) and inserting the following:
					
						(5)An Administrator
				of the United States Emergency Management
				Authority.
						;
				(2)by striking
			 paragraph (2); and
				(3)by redesignating
			 paragraphs (3) through (10) (as amended by this subsection) as paragraphs (2)
			 through (9), respectively.
				(c)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking the items
			 relating to title V and sections 501 through 509 and inserting the
			 following:
				
					
						TITLE V—National preparedness and
				response
						Sec. 501. Definitions.
						Sec. 502. United States Emergency Management
				Authority.
						Sec. 503. Authorities and responsibilities.
						Sec. 504. Authority components.
						Sec. 505. Preserving the United States Emergency Management
				Authority.
						Sec. 506. Directors.
						Sec. 507. Regional Offices.
						Sec. 508. National Advisory Council on Emergency Preparedness
				and Response.
						Sec. 509. National Incident Management System Integration
				Center.
						Sec. 510. National Operations Center.
						Sec. 511. Chief Medical Officer.
						Sec. 512. Public and community preparedness.
						Sec. 513. SAVER Program.
						Sec. 514. National Search and Rescue Response
				System.
						Sec. 515. Metropolitan Medical Response System.
						Sec. 516. Emergency Management Assistance Compact
				authorization.
						Sec. 517. Office for the Prevention of Terrorism
				Coordination.
						Sec. 518. Department
				officials.
						Sec. 519. Nuclear incident
				response.
						Sec. 520. Conduct of certain
				public health-related activities.
						Sec. 521. Use of national private sector
				networks in emergency response.
						Sec. 522. Use of commercially available
				technology, goods, and services.
						Sec. 523. Procurement of security
				countermeasures for strategic national stockpile.
						Sec. 524. Urban and other high risk area
				communications
				capabilities.
					
					.
			5.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on January 1, 2007.
		
